ON REHEARING.
Bonner, Associate Justice.
On rehearing in this case, we find that we were mistaken as to the admission in the petition that the old notes were barred by hmitation when the judgment in favor of Arledge and Woodson was obtained, the admission being that they were barred at the date of the execution and delivery of the new notes, which was a few months prior to the date of that judgment. So much of the opinion, therefore, as relates to that question is not applicable to the facts of this case.
The judgment, however, should be reversed upon the remaining facts stated in the opinion, and therefore the motion for rehearing is overruled. -1